Exhibit 99.1 GEORGIA-CAROLINA BANCSHARES REPORTS RECORD FIRST QUARTER EARNINGS AND INCREASE IN QUARTERLY DIVIDEND April 23, 2013 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB), parent company of First Bank of Georgia, today reported 2013 first quarter net income of $2,307,000 ($0.65 per diluted common share), compared to $1,284,000 ($0.36 per diluted common share) for the three months ended March 31, 2012. This net income represents a 16.36% return on average equity and a 1.94% return on average assets (both annualized). Book value totaled $16.40 per common share at March 31, 2013, up from $14.28 at March 31, 2012. Remer Y. Brinson III, President and CEO of the Company, stated We are pleased to report a record quarter of net income. Due to the continued improvement in our asset quality, we have conservatively reduced our loan loss reserve, in accordance with sound banking practices and proper accounting standards. However, we continue to maintain a healthy loan loss reserve and see improvement in asset quality. In addition, non-interest income included an $806,000 benefit on an insurance policy owned by the bank. Deposit growth remains strong and grew 6.36% (annualized) during the first quarter of the year. Loans, excluding loans held for sale, increased slightly during the first quarter and totaled $266,430,000. Brinson continued, We are excited about the opening of our seventh branch location which is located in the Kroger shopping center in Evans, Ga. This office will be open in early May and we look forward to serving this vibrant market. Mrs. Phyllis Salazar, Vice President and Office Manager, will be relocating from our West Town Office to deliver the same outstanding service that she and First Bank are known for by our history. Georgia-Carolina Bancshares Board of Directors declared a quarterly cash dividend of $0.045 per share of common stock payable on May 14, 2013, to shareholders of record as of May 7, 2013. This dividend represents a 12.5% increase in the $0.04 cash dividend paid in each of the previous four quarters, Brinson stated. This increased dividend is a reflection of the stability of Georgia-Carolina Bancshares, Inc. and reflects a 1.28% return (annualized) on the last traded stock price of $14.10. Georgia-Carolina Bancshares common stock is quoted on the OTC Bulletin Board under the symbol GECR. First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County (Evans and Martinez), and McDuffie County (Thomson), Georgia and operates mortgage origination offices in Augusta and Savannah, Georgia. This press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as believes, expects, may, will, should, anticipates, plans or similar expressions to identify forward-looking statements, and are made on the basis of managements plans and current analyses of the Company, its business and the industry as a whole. These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Companys periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved. The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands, except share and per share data) March 31, December 31, (Unaudited) ASSETS Cash and due from banks $ 21,524 $ 30,279 Securities available-for-sale 138,302 132,760 Loans 266,430 265,831 Allowance for loan losses ) ) Loans, net 260,940 259,877 Loans held for sale at fair value 34,295 48,432 Bank-owned life insurance 10,085 10,001 Bank premises and fixed assets 9,119 8,790 Accrued interest receivable 1,754 1,772 Other real estate owned, net of allowance 5,235 5,876 Federal Home Loan Bank stock 697 1,865 Other assets 7,758 6,523 Total assets $ 489,709 $ 506,175 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ 71,995 $ 70,880 Interest-bearing: NOW accounts 55,326 57,482 Savings 63,594 64,236 Money market accounts 67,875 54,982 Time deposits of $100,000, and over 107,407 111,537 Other time deposits 57,385 57,839 Total deposits 423,582 416,956 Federal Home Loan Bank and other borrowings - 25,028 Repurchase agreements 2,959 3,333 Other liabilities 4,862 4,533 Total liabilities 431,403 449,850 Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,555,283 and 3,528,296 shares issued and outstanding 4 4 Additional paid-in-capital 15,777 15,687 Retained earnings 41,342 39,177 Accumulated other comprehensive income 1,183 1,457 Total shareholders' equity 58,306 56,325 Total liabilities and shareholders' equity $ 489,709 $ 506,175 GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended March 31, Interest income Interest and fees on loans $ 3,884 $ 4,611 Interest on taxable securities 514 514 Interest on nontaxable securities 116 111 Interest on Federal funds sold and other interest 6 20 Total interest income 4,520 5,256 Interest expense Interest on time deposits of $100,000 or more 282 470 Interest on other deposits 281 377 Interest on funds purchased and other borrowings 6 225 Total interest expense 569 1,072 Net interest income 3,951 4,184 Provision for loan losses ) 305 Net interest income after provision for loan losses 4,553 3,879 Noninterest income Service charges on deposits 370 356 Mortgage banking activities 2,004 2,108 Gain on sale of securities 13 - Other income/loss 1,402 457 Total noninterest income 3,789 2,921 Noninterest expense Salaries and employee benefits 3,074 2,942 Occupancy expenses 368 397 Other real estate expenses 159 212 Other expenses 1,612 1,415 Total noninterest expense 5,213 4,966 Income before income taxes 3,129 1,834 Income tax expense 822 550 Net income $ 2,307 $ 1,284 Net income per share of common stock Basic $ 0.65 $ 0.36 Diluted $ 0.65 $ 0.36 Dividends per share of common stock $ 0.04 $ -
